The case is before this court on appellant's motion for rehearing.
The motion points out no error in the opinion of this court affirming the case, but complains that the verdict is unsupported by the evidence, and that the trial court erred in refusing to give three special charges which are set out. We do not agree with either of appellant's contentions.
The three charges refused are each based on phases of the false arrest of an accused, but not this case. Said charges are substantially: First, if, under the circumstances, appellant believed his life was in danger, or that he was in danger of serious bodily injury, and that he shot Hester, etc., he would be justifiable; the second charge is, that if the false arrest produced in appellant's mind a degree of passion which rendered the same incapable of cool reflection it would be manslaughter; the third charge is substantially that if the jury believed the resistance used by the defendant was no more than reasonably necessary to free himself from such arrest, etc., he would be justifiable.
We have carefully reviewed all the evidence and find nothing therein calling for such charges. Appellant was his own only witness as to the facts attending the shooting and he emphatically denied throughout having shot at all, or even that he had a weapon. No one else testified to facts which remotely raises the issue of passion on his part, or that he shot to free himself from illegal arrest in any way.
The motion for rehearing is overruled.
Overruled.